DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 August, 2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 650 and 710.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 310, 50.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 36,line 4, recites “installed in the chamber 120 and the internal washing module 200 can be”, which should be corrected to - - installed in the chamber [[120]] 100 and the internal washing module 200 can be - -.
Paragraph 44,line 2, recites “left and right with respect to the bundle 210. The tube Y-axis actuator 230”, which should be corrected to - - left and right with respect to the bundle [[210]] 1. The tube Y-axis actuator 230 - -.
Appropriate correction is required.


Claim Objections
Claims 1, 2, 3 are objected to because of the following informalities:  
Claim 1 recites, “an automatic washing apparatus for a heat exchanger bundle, the automatic washing apparatus comprising: a chamber being able to accommodate a heat exchanger bundle”, which should be amended to - - an automatic washing apparatus for a heat exchanger bundle, the automatic washing apparatus comprising: a chamber being able to accommodate [[a]] the heat exchanger bundle - -.
Claim 2 recites, “wherein the control module includes a computer setting coordinates of the image, and a PLC controlling the internal washing module on the basis of the coordinates transmitted from the computer and being able to correct a movement difference when an error is generated”, which should be corrected to - - wherein the control module includes a computer photograph, and a PLC controlling the internal washing module on the basis of the coordinates transmitted from the computer and being able to correct a movement difference when an error is generated - -
Claim 3 recites, “wherein the computer recognizes insides of the tubes as holes from the image of the tubes of the heat exchanger bundle transmitted from the camera, digitizes diameters of the holes and distances between the holes, and shows a hole as an error when the diameter of the hole is out of a predetermined tolerance range from an average value or is out of a predetermined tolerance range from an average value of the distances of the holes.”, which should be corrected to - - wherein the computer recognizes insides of the tubes as holes from the photograph of the tubes of the heat exchanger bundle transmitted from the camera, digitizes diameters of the holes and distances between the holes, and shows a hole as an error when the diameter of the hole is out of a predetermined tolerance range from an average value or is out of a predetermined tolerance range from an average value of the distances of the holes.- -
Appropriate correction is required.

Claim Interpretation
Claims 1, 2, and 8 recites, “control module” with various functional language, which when given the broadest reasonable interpretation, in light of the specification, does not invoke interpretation under 35 U.S.C. 112(f). The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by 
Claim 2 recites the terminology “PLC”, which is being construed as the PLC electronic controller defined at paragraph 69. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the computer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the claim depends from claim 2, so as to provide a nexus from the computer to the control module recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over VAN FLEET (US 9,863,27 B1 – published 9 January, 2018), in view of GROMES, SR. (US 2020/0356118 A1 – effective filing date 30 August, 2016, through 112(a), written description support in the provisional application 62/381,390).
As to claim 1, VAN FLET discloses an automatic washing apparatus for a heat exchanger bundle(abstract, lines 1-11), the automatic washing apparatus comprising:
a chamber(interior of 100) being able to accommodate a heat exchanger bundle(182; col.2, lines 39-40) therein and having a frame therein (110-114; col.2, lines 41-45);
an internal washing module (180; col.3, lines  28-31; col.4, lines 3-28; figures 2 and 4) disposed at a side of the frame (as shown in figure 2 and 4), being able to move in X-axial, Y-axial, and Z-axial directions (as shown in figure 5; col.4, lines 3-28), enabling washing water to be sprayed into tubes of the heat exchanger bundle ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.; col.5,lines 49-56);
a camera photographing the tubes of the heat exchanger bundle; and
a control module (col.5,lines 5-18) connected with the camera, receiving a photograph of the tubes of the heat exchanger bundle, making a map by setting coordinates of each of the tubes of the heat exchanger bundles on the basis of a predetermined program, and controlling operation of the internal washing module on the basis of the map.
However, VAN FLEET does not explicitly disclose a camera and the camera being connected to the control module.
However, GROMES, SR. is within the field of endeavor provided a cleaning system for a heat exchanger (abstract). GROMES, SR. teaches a controller (14; par. 49) which is connected with a camera (par. 20; par. 119) of the cleaning system. In particular, these structure, and the connection thereof, are taught by GROMES, SR. to provide determining a pattern of the openings of the heat exchanger tube bundle (par.20). This pattern can be provided into the memory of the controller (par. 20), such that when the pattern of the heat exchanger is identified the controller may selectively activate various components of the cleanings system to provide rotary or water delivery for cleaning of the heat exchanger tube bundle (par. 4-11). More so, through the camera and controller connection and the learned patter capabilities of the controller through the visualization by the camera, multiple heat exchanger patterns may be memorized and stored in memory. This allows a user/operator to simply select the correct tube pattern from the controller for cleaning, which would be understood to simply and efficiently provide cleaning capabilities to a heat exchanger.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify VAN FLEET, 
More so, recitations of the operation of the claimed apparatus, such as the camera and controller, “ photographing the tubes of the heat exchanger bundle” and “receiving a photograph of the tubes of the heat exchanger bundle, making a map by setting coordinates of each of the tubes of the heat exchanger bundles on the basis of a predetermined program, and controlling operation of the internal washing module on the basis of the map” are considered to be manners of which the apparatus is intended to be employed, which the combination of VAN FLEET, in view of GROMES, SR., is entirely capable. ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.). In view of this, the combination yields the structural limitations of the claimed apparatus, which the mere recitation of operation of the structure does not differentiate the claimed invention from this combination of prior art.

As to claim 2, VAN FLEET, as modified by GROMES, SR., further discloses wherein the control unit includes a computer (such as the interface and/or software/programs described in col. 4, line 61-col.5, line 18) and a PLC (col. 5, lines 8-11), in view of the teachings of the connection of the control unit to the camera by GROMES, SR. 
 setting coordinates of the image” and “controlling the internal washing module on the basis of the coordinates transmitted from the computer and being able to correct a movement difference when an error is generated” are considered to be manners of which the apparatus is intended to be employed, which the combination of VAN FLEET, in view of GROMES, SR., is entirely capable. ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.). In view of this, the combination yields the structural limitations of the claimed apparatus, which the mere recitation of operation of the structure does not differentiate the claimed invention from this combination of prior art.

As to claim 3, VAN FLEET, as modified by GROMES, SR., further discloses wherein the control unit includes a computer (such as the interface and/or software/programs described in col. 4, line 61-col.5, line 18) and a PLC (col. 5, lines 8-11), in view of the teachings of the connection of the control unit to the camera by GROMES, SR. 
More so, recitations of the operation of the claimed apparatus, such as the computer, “ recognizes insides of the tubes as holes from the image of the tubes of the heat exchanger bundle transmitted from the camera, digitizes diameters of the holes and distances between the holes, and shows a hole as an error when the diameter of the hole is out of a predetermined tolerance range from an average value or is out of a predetermined tolerance range from an average value of the distances of the holes” are considered to be manners of which the apparatus is intended to be employed, which the combination of VAN FLEET, in view of GROMES, SR., is entirely capable. ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.). In view of this, the combination yields the structural limitations of the claimed apparatus, which the mere recitation of operation of the structure does not differentiate the claimed invention from this combination of prior art.

As to claim 4, VAN FLEET, as modified by GROMES, SR., further discloses the internal washing module includes:
an internal washer having nozzle feeders(lances described in col.4, lines 3-28; figures 5 showing three lances, in particular) spraying washing water (col.5, lines 57-60) into the tubes("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.);
143A, 134B; col.4, lines 3-28; figure 5) being able to move the nozzle feeders in the X-axial direction by inserting or taking the nozzle feeders into or out of the tubes of the heat exchanger bundle("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.);
a tube Y-axis actuator (174; col.4, lines 3-28; figure 5) moving the internal washing left and right with respect to the tubes of the heat exchanger bundle ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.);
a tube Z-axis actuator (172A, 172B; col.4, lines3-28; figure 5) moving the internal washing up and down with respect to the tubes of the heat exchanger bundle("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.).

As to claim 5, VAN FLEET, as modified by GROMES, SR., discloses further comprising an external washing module (figures 2 and 3; col. 3, lines 32-53) disposed on the frame (figures 2 and 3) and spraying washing water (col.5, lines 57-64; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.) to an outer side of the heat exchanger bundle while moving in the X-axial, Y-axial, and Z-axial directions (figures 2 and 3; col. 3, lines 32-53).

As to claim 7, VAN FLEET, as modified by GROMES, SR., discloses wherein the external washing module includes:
an external washer having a nozzle (162; figure 3) head spraying washing water(col.5, lines 57-64) to the outer side of the heat exchanger bundle("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.);
a bundle X-axis (151;col.3, lines 32-53; figures 3) actuator moving the external washing in a longitudinal direction of the heat exchanger bundle("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.);
a bundle Y-axis(164; col.3, lines 32-53; figures 3) actuator moving the external washing left and right with respect to the heat exchanger bundle("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.); and
a bundle X-axis(166; col.3, lines 32-53; figures 3)  actuator moving the external washer up and down with respect to the heat exchanger bundle("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.).

As to claim 8, VAN FLEET, as modified by GROMES, SR., previously disclosed the external washer and the internal washer (see claims 1 and 5) and the control module(claim 1). 
More so, recitations of the operation of the claimed apparatus, such as the control module, “ wherein the control module includes: an external washing pattern mode in which an operation pattern of the external washing module is set in accordance with a washing position and a washing order of the heat exchanger bundle; and an internal washing pattern mode in which an operation pattern of the internal washing module is set in accordance with washing positions and a washing order of the tubes of the heat exchanger bundle.” are considered to be manners of which the apparatus is intended to be employed, which the combination of VAN FLEET, in view of GROMES, SR., is entirely capable. ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.). In view of this, the combination yields the structural limitations of the claimed apparatus, which the mere recitation of operation of the structure does not differentiate the claimed invention from this combination of prior art.

As to claim 9, VAN FLEET, as modified by GROMES, SR., further discloses comprising a bundle rotation module (122; col.4, lines 3-28; figures 4 and 5) disposed under the frame (figure 2, at least) and operating to be able to support and rotate the heat exchanger bundle (col. 2, lines 45-58; col. 4, line 19;("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.).

As to claim 10, VAN FLEET, as modified by GROMES, SR., further discloses  wherein the bundle rotation module includes:
a pair of bundle rotors (figures 2 and 4-5; 120, 122; col.2, lines 45-58) formed in roller shapes (figures 2 and 4-5), an arranged in a longitudinal direction of the heat exchanger bundle (figures 2 and 4-5), and disposed symmetrically left and right under the heat exchanger bundle (figures 2 and 4-5; col. 2, lines 45-58);
connection brackets formed in rectangular frame shapes(rectangular brackets shown in figures 2, 4, and 5)and mounted on bottoms of the pair of bundle rotors ( figures 2, 4, and 5; col. 2, lines 45-58); and
bundle movers(135) disposed both left and right lower ends (the rollers are shown to be disposed atop of two tracks, 24, at figure 5 and described at col.2, lines 45-58, such that it would be understood that each track is provided with the movers to move the rollers, such that both right and left side, which have tracks, 124, have bundle movers) of the connection brackets to correspond to the position of the pair of bundle rotors (col.2, lines 45-53;col.4, line 14), and being able to be adjusted in position in accordance with a length of the heat exchanger bundle;("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114-II.; col. 2,lines 45-53; col. 4, line 14).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over VAN FLEET (US 9,863,27 B1 – published 9 January, 2018), in view of GROMES, SR. (US 2020/0356118 A1 – effective filing date 30 August, 2016, through 112(a), written description support in the provisional application 62/381,390), and TOMKINS (US 2013/0233350 A1 – published 12 September, 2013).
As to claim 6, VAN FLEET, as modified by GROMES, SR. discloses removing the fluid from the cleaning system (col.5, lines 58-64), but does not disclose a waste water processing unit including a water separator that separates washing water used by the external washing module and the internal washing module into water and oil and a filter that filters out foreign substances from the water separated by the water separator, and re-supplying and circulating the water filtered by the filter to the external washing module and the internal washing module to reuse the water.
abstract). TOMKINS teaches a cleaning chamber (101) is provided with space to incorporate at heat exchanger bundle therein (figures 4A and 4B), wherein an internal washing module (120; par. 47) and an external washing module (117; par. 46) are used to spray a working fluid to the heat exchanger tube bundle for cleaning. In addition to this, TOMKINS teaches that the washing fluid become contaminated with particulates, such as hydrocarbons (par. 50), which creates large amounts of hazardous waste and large environmental footprint (par. 7). Thus, TOMKINS teaches wherein the fluid from the chamber is removed via outlets (122) and are directed to a waste water processing unit (201; par. 50). The waste water processing unit includes separator (203; par. 51-53) which separates the washing fluid from the contaminates, such as hydrocarbons, a filter (210; par. 54-58) which filters out foreign substances form the washing fluid, and a resupplying and circulating the water filtered by the filter to the cleaning chamber to be reused (par. 55; par. 107). In doing so, the cleaning system is able to efficiently clean a heat exchanger bundle while minimizing the environmental impact of the cleaning process (par. 2) through the remove of contaminates to decrease the amount of waste produced from the cleaning process and limit cost (par. 8-20). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify, VAN FLEET, as modified by GROMES, SR, further with the teachings of TOMKINS, to incorporate the waste water processing unit, including water separator and filter for the above reasons.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/27/2022